Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

P.5 L. 11-13 renumber Claims 25, 26, and 27 as Claims 27, 28, and 29, respectively.

Allowable Subject Matter
Claims 11-14, 16-21, 23-26, and 30-34 are allowed. The following is an examiner’s statement of reasons for allowance:
 Regarding this invention of a combustor for a gas turbine of an aircraft, relevant prior art  Bengston (US 11,029,028) discloses longitudinal walls extending parallel to an axis, a hearth where combustion is allowed to takes place,  at least one bottom wall connected to said longitudinal walls and extending transversely thereto, the bottom wall comprising:  at least one axial opening, first air passage holes passing through the bottom wall, for passing cooling air  between inlets and outlets of said first air passage holes, the first holes extending along the bottom wall, inside the bottom wall, the outlets being located closer to said at least one axial opening than the inlets, and  at an outer periphery, a curved portion forming a rim, and at least one combustion air supply system comprising a bowl mounted in said at least one opening, or integral with said at least one bottom wall, wherein: - at the location of said rim the bottom wall is fixed with the longitudinal walls, - the combustion chamber is adapted to allow air to flow through it from upstream to downstream, passing successively: in said at least one axial opening 
.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “each first air passage holes- extending 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/R.A.C./
 Examiner, Art Unit 3741